Citation Nr: 1622169	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent prior to November 4, 2009, in excess of 60 percent prior to January 5, 2016, and 100 percent thereafter for asthma.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to September 2003, with additional service while a member of the Navy Reserves.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for asthma.  The Board notes that the Veteran wrote in July 2008 following the May 2008 rating decision that he wanted an increase in the rating for his asthma.  While this was treated as a new claim by the RO, the Board has characterized it as a Notice of Disagreement; hence the initial rating is on appeal.  Similarly, a May 2012 correspondence has been accepted in lieu of VA Form 9 Substantive Appeal following the issuance of a Statement of the Case.  See Percy v. Shinseki, 23 Vet. App 37 (2009).

During the course of the appeal, the RO has increased the Veteran's rating in multiple rating decisions, most recently in the January 2016 rating decision assigning 100 percent disability.  Since the RO did not assign the maximum disability rating possible for the entire appeal period, the appeal for a higher disability evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).  Therefore, while the Veteran filed a Notice of Disagreement later in January 2016 stating that he disagreed with the effective date of the 100 percent disability assignment, the issue of the effective date is not a separate substantive appeal, but instead part and parcel of the initial rating appeal already currently before the Board.  

The record before the Board consists solely of electronic records within the Veterans Benefits Management System and Virtual VA.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2016, the Regional Office assigned a 100 percent disability rating based on a January 2016 VA examination.  The examiner interpreted a January 30, 2015 pulmonary function test (PFT) conducted by Greenville Health System.  The VA examiner noted that the Veteran had a FEV-1/FVC of 13%; however, upon review of the January 2015 test results, this appears to be a different reading, the FEF 25-75%, while the FEV-1/FVC reading appears to in fact be 57% post-bronchodilator.  The VA examiner also did not list the post-bronchodilator results, despite them being available in the January 2015 PFT.  Under VA's rating procedures, when evaluating pulmonary function tests post-bronchodilator results should be used in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values should be used for rating purposes.  38 C.F.R. 
§ 4.96.  In light of the conflicting evidence regarding the PFT test results, a new VA examination should be conducted to afford the Veteran a new PFT test, as well as clarify the status of the Veteran's disability at the time of his January 2015 private test.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VAMC treatment records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected asthma. 

New post-bronchodilator pulmonary function testing should be performed, with the ensuing FEV-1 and FEV-1/FVC results being reported.  The examiner should indicate whether the Veteran has episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive drugs. 

Th examiner should also discuss the results of the January 30, 2015 private PFT from Greenville health System, including determining the post-bronchodilator FEV-1 and FEV-1/FVC results and which test most accurately reflects the Veteran's disability during that time period.  The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

3. Then, the RO should readjudicate the claim on the merits to determine the appropriate rating for the Veteran's service-connected asthma throughout the entire appeal period.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


